PER CURIAM.
James E. Lang appeals the denial of his motion to correct sentence in which he alleged that the trial court did not give him credit on his present sentences for gain time earned during a previous period of incarceration for the offenses. Although the trial court did order that Lang receive credit for time actually served, the court’s order failed to credit Lang with the gain time that he had earned. This was error. State v. Green, 547 So.2d 925 (Fla.1989) Accordingly, we reverse the denial of Lang’s motion and remand for further proceedings consistent with Green.
DANAHY, A.C.J., and CAMPBELL and PARKER, JJ., concur.